*399Opinion by
Keefe, J.
In accordance with stipulation of counsel the merchandise in question was held properly classifiable as follows: (1) palm fiber or palmyra stalks, free of duty under paragraph 1582, American Push Broom & Brush Co. v. United States (25 C. C. P. A. 248, T. D. 49391) followed; (2) the broken kernels of milled rice at one-half of 1 cent per pound under paragraph 727, United States v. Great Pacific Co. (23 C. C. P. A. 319, T. D. 48192) followed; and (3) sea grass at 20 percent under paragraph 1459, but as that claim was not made the protests were overruled as to that merchandise.